DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
     The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10247910 and 10509199 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
     The amendments to Claims 3, 12 in the submission filed 10/21/2021 are acknowledged and accepted.

Response to Arguments
     In view of the submission of a proper terminal disclaimer above, the double patenting rejections in Sections 7-8 of the Office Action dated 7/27/2021 are respectfully withdrawn. 

Allowable Subject Matter
     Claims 1-17 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a hardware processor coupled to the first image sensor and the second image sensor that is configured to determine, using the first image sensor, when a specimen is in focus; determine, using the second image sensor, a sharpness setpoint for the specimen when the specimen is determined to be in focus for the first image sensor; after movement of the specimen, determine, using the second image sensor, a first sharpness value of the specimen; at least one of: determine whether the first sharpness value of the specimen is higher than the sharpness setpoint; and determine whether the first sharpness value of the specimen is lower than the sharpness setpoint; and adjust the microscope so that a second sharpness value of the specimen determined using the second image sensor corresponds to the sharpness setpoint.  Claims 2-9 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 10 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 10, the system including, in combination with the features recited in Claim 10, a hardware processor coupled to the second image sensor and the third image sensor that is configured to determine, using the second image sensor, when the specimen is in focus; determine, using the third image sensor, a sharpness setpoint for the specimen when the specimen is determined to be in focus for the second image sensor; after movement of the specimen, determine, using the third image sensor, a first sharpness value of the .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/8/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872